DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-5 in the reply filed on 12 May 2022 is acknowledged. The traversal is on the ground(s) that the common technical feature between the identified groups now distinguishes over the prior art.
	With regard to Group III, this argument is persuasive. As noted below claims 12-18, directed to Group III, have been rejoined.
	With regard to Group II, claim 6 does not have language which indicates that the apparatus for manufacturing artificial leather comprises the embossing molding device according to claim 1. Rather claim 6 merely indicates that the recited apparatus performs molding “using” the embossing molding device according to claim 1. While a process of using a device is a positive limitation, claim 6 is directed to an apparatus. The “using” limitation is reasonably interpreted as a capability or an intended use rather than positive structural language. Accordingly, claim 6 only requires the “embossing molding unit” recited in line 2, not the embossing molding device according to claim 1. The term “unit” is a generic placeholder and accordingly this limitation is properly interpreted under 35 USC 112(f). As described in paragraph 50 of Applicant’s published application, the “embossing molding unit” is interpreted as a roller body, an embossing roller, a vacuum generator and a water cooler, and equivalents thereof. This technical feature is satisfied by Jung (KR 10-2006-0047050 A, referencing attached machine translation), as detailed on pages 3-4 of the previous office action, mailed 15 March 2022. Accordingly Group II does not share a special technical feature with Groups I and III.
	With regard to Group II, the requirement is still deemed proper and is therefore made FINAL. However, it is emphasized that claims 6-11 would be considered for rejoinder if amended to require all of the structure recited in current claim 1, for example by clearly claiming the apparatus for manufacturing artificial leather of claim 6 comprises the embossing molding device according to claim 1.

Claims 1 and 3-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6-11, directed to the invention of Group II, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and III as set forth in the Office action mailed on 15 March 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional claim limitations not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
i.	Claim 1, “vacuum generator”, which has not been interpreted under 35 USC 112(f) because this term would have been understood by the person of ordinary skill in the art, in light of the specification, as the name for a broad class of structures which generate a vacuum.
ii.	Claims 1 and 4-5, “air feeder” and “cooling water feeder”, which have not been interpreted under 35 USC 112(f) because these terms would have been understood by the person of ordinary skill in the art, in light of the specification, as the name for a broad class of structures which provide a flow of air or cooling water, respectively.
iii.	Claim 1, “vacuum bar assembly”, which has not been interpreted under 35 USC 112(f) in view of the “vacuum bar” structural modifier which would have been understood by the person of ordinary skill in the art, in light of the specification, as a bar structure which can transmit vacuum.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1, 3-5 and 12-18are objected to because of the following informalities.  Appropriate correction is required.
	Regarding claim 1, line 14, “into” should be --onto-- to correct the grammar.
	Regarding claim 1, line 16, the language --plurality of injection holes-- should be used to improve readability with consistent claim terminology.
	Regarding claim 4, line 2, “into” should be --onto-- to correct the grammar.
	Regarding claim 12, line 13, “claims” should be --claim-- to correct the grammar.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 10, and claim 5, it is unclear what is within the scope of a “water cooling-type cooler”. In particular, it is unclear how “cooling-type” expands the scope of a water cooler.
	Regarding claim 3, lines 2-3, “both sides” appears to be attempting to reference previously recited sides. However, there is no antecedent basis for such sides. The examiner suggests --respective respective 
	Regarding claim 12, line 12, it is unclear if “using vacuum” is a positive limitation or a description of the embossing molding device according to claim 1. The examiner suggests --performing adsorption molding using the embossing molding device and performing the adsorption molding using vacuum.--
	Regarding claim 17, line 1, “the processing speed” lacks antecedent basis. The examiner suggests --a [[the]] processing speed--.

Allowable Subject Matter
Claims 1, 3-5 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. As noted above, claims 6-11 would also be considered for rejoinder if amended to clearly require all of the structure recited in current claim 1, for example by clearly claiming the apparatus for manufacturing artificial leather of claim 6 comprises the embossing molding device according to claim 1.
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of the main roller having the plurality of injection holes in an outer circumferential surface, the tube-shaped rubber cover fitted onto the circumferential surface of the main roller capable of expanding as claimed, the vacuum bar assembly provided with a plurality of vacuum bars bonded radially to an other circumference of the rubber cover as claimed, and the claimed plurality of suction holes in communication with the vacuum holes, wherein expansion of the rubber cover provides the claimed capability to press and fix an inner circumferential surface of the embossing roller. Werner (DE 1814720 A1, referencing attached machine translation) teaches an embossing molding device for synthetic leather comprising a roller body with water cooling means and an embossing roller for vacuum embossing (Figures 1-2; page 1, lines 25-39; page 2, lines 1-11). Spoto (US 2015/0114062) teaches an embossing roller structure comprising a replaceable embossing roller sleeve (paragraph 37). Gerard (US 2016/0221226) teaches an embossing roller structure comprising an embossing roller sleeve which is fixed to a roller body by an expandable cover (Figures 1-2; paragraph 79). Sturm (US 2017/0095831) teaches an embossing roller structure comprising a replaceable embossing roller sleeve which is fixed to a roller body by an expanded tube shaped cover (Figure 6; paragraphs 64 and 72). However, none of these references, alone or in combination, teach or suggest the above noted allowable subject matter.
	Claim 12 is directed to a method which includes a step of using the embossing molding device as defined in claim 1, which contains the above noted allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745